         Case 3:19-cr-01685-CAB Document 58 Filed 02/05/20 PageID.280 Page 1 of 1
                       MINUTES OF THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF CALIFORNIA

                                         VS
                USA                                              Raymond Liddy
Case Number:   19cr1685-CAB           WITNESS LIST                      Bench Trial

     DATE             PLF       DEF                         WITNESS NAME
    2/3/2020           X                             Daniel Evans, FBI Special Agent
    2/3/2020           X                   Angela Tsuida, San Diego Sheriff’s Dept Detective
                                                                (Retired)
    2/3/2020           X                Robert T. Gerou, Regional Computer Forensics Laboratory
                                                  (RCFL) Computer Forensic Examiner
    2/4/2020                     X              Josiah Roloff, Computer Forensic Expert
    2/4/2020                     X                         Christopher Findley
    2/4/2020                     X                            Nicholas Paul
    2/4/2020                     X                             Jamie Ryan
    2/5/2020                     X                Josiah Roloff, Computer Forensic Expert
    2/5/2020           X                                Robert T. Gerou (recalled)
    2/5/2020           X                      Mark Goynea, Forensic Examiner, FBI (Rebuttal)
